Citation Nr: 0023546	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  00-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than January 17, 
1998 for the grant of service connection for heart disease.  

2.  Entitlement to an effective date earlier than January 17, 
1998 for the grant of special monthly pension based on the 
need for regular aid and attendance.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1941 to April 
1942.  From April 9 to July 30, 1942, he was a prisoner of 
war of the Japanese government.  He again served on active 
duty from February 1945 to June 1946.  (From July 31, 1942 to 
February 8, 1945 he was not under military control.)  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO).  In that 
determination, the RO granted service connection for ischemic 
heart disease as a residual of beriberi and assigned an 
initial 60 percent evaluation effective January 17, 1998.  
The RO also granted special monthly pension based on the need 
for regular aid and attendance effective January 17, 1998.  

The appellant filed a July 1999 notice of disagreement 
requesting an appeal for "retro-active benefits" from July 
24, 1996.  The RO issued a statement of the case concerning 
the issues stated on the title page of this decision.  The 
appellant perfected the appeal by filing a December 1999 
substantive appeal.  

In August 2000, the appellant filed a motion to advance his 
appeal on the Board's docket because he was "too old now and 
too weak due to my illness that I am suffering at present."  
He enclosed a medical certificate dated in June 2000, wherein 
a physician stated the appellant suffered from dyspnea and 
the residuals of a stroke.  The Board granted the motion on 
August 29, 2000.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.   

2.  The appellant's claim of entitlement to service 
connection for heart disease was received on January 17, 
1998.  

3.  The appellant's claim of entitlement to special monthly 
pension based on the need for regular aid and attendance was 
received on January 17, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
17, 1998 for the award of service connection for heart 
disease are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.1(r), 3.151, 3.155, 3.400 (2000).  

2.  The criteria for an effective date earlier than January 
17, 1998 for the award of special monthly pension based on 
the need for regular aid and attendance are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.1(r), 
3.151, 3.155, 3.401 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On January 17, 1998, VA received a statement from the 
appellant seeking aid and attendance benefits and enclosing 
medical evidence concerning his heart disease.  At the time 
of his application, VA had not established service connection 
for any disability, but had granted nonservice-connected 
pension based on four medical disorders, including organic 
brain syndrome, degenerative disease of the lumbar spine, 
bilateral nasal pterygium, and pneumonitis.  Although the 
appellant's January 17, 1998 statement did not specifically 
indicate that he sought special monthly pension based on the 
need for regular aid and attendance or service connection for 
heart disease, the RO reasonably presumed that he sought 
those benefits.  

In a February 1999 rating decision, the RO granted service 
connection for ischemic heart disease as a residual of 
beriberi and assigned a 60 percent evaluation effective 
January 17, 1998.  The RO also granted special monthly 
pension based on the need for regular aid and attendance 
effective January 17, 1998.  The appellant has perfected an 
appeal seeking earlier effective dates, to July 24, 1996, for 
special monthly pension benefits based on the need for 
regular aid and attendance and for service connection for 
heart disease.  

The claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, they are not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an earlier effective date for special monthly 
pension and for heart disease at 60 percent disabling, 
comparable to claims for an increase in disability severity, 
renders claim well grounded).  The Board finds that VA has 
satisfied its duty to assist the appellant in the development 
of facts pertinent to the claims.  38 U.S.C.A. § 5107(a).  On 
appellate review, the Board sees no areas in which further 
development may be fruitful.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board will look to all communications from the veteran 
that may be interpreted as applications or claims - formal 
and informal - for benefits.  In particular, VA is required 
to identify and act on informal claims for benefits.  
38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

As to the claim seeking an earlier effective date for the 
grant of service connection for heart disease, if the claim 
is received within one year after separation from service the 
effective date will be the day after separation from service 
or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  
Here, the appellant separated from service in June 1946 and 
the record does not indicate that he filed a claim for 
service connection for heart disease within one year of that 
date, nor does he so contend.  Therefore, the general rule 
applies, that the effective date will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  

Prior to January 17, 1998, VA received several documents from 
the appellant.  None, though, indicated that he sought 
service connection for heart disease.  From January 1980 to 
February 1997, he filed various documents attesting to his 
income and beneficiaries for nonservice-connected pension 
purposes.  These documents did not indicate that he sought 
service connection for heart disease.  In February and 
October 1979 statements, he identified his medical disorders 
as including organic brain syndrome, headaches, rheumatoid 
arthritis, and back pain rendering him unemployable, but he 
did not indicate that he sought service connection for heart 
disease or that he was afflicted with heart disease.  He 
filed applications for VA benefits in June and August 1975 
and in May 1979, but did not list heart disease as a 
disability for which he sought service connection.  
Therefore, VA received the appellant's earliest claim seeking 
service connection for heart disease on January 17, 1998. 

The record suggests that the appellant received treatment for 
heart disease for some years prior to his January 17, 1998 
claim.  However, the law mandates that the effective date of 
a grant of service connection will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  Even if evidence showed that the 
date entitlement arose was prior to the receipt of the claim, 
the later date would be January 17, 1998, when VA received 
the claim.  Therefore, the preponderance of the evidence is 
against the claim of entitlement to an effective date earlier 
than January 17, 1998 for the grant of service connection for 
heart disease.  

In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. § 3.157, which provide that a report 
of examination or hospitalization may be accepted as an 
informal claim for benefits, but only after there has been a 
prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-6 
(1993).  In the present case, there was no allowance or 
disallowance of a claim of compensation for service 
connection for heart disease prior to the February 1999 
rating decision in which the RO awarded service connection 
for heart disease.  Thus, this regulation does not benefit 
the veteran in his claim.  

As for the claim of entitlement to an effective date earlier 
than January 17, 1998 for the grant of special monthly 
pension based on the need for regular aid and attendance, 
such an award will be effective the date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.401(a)(1).  The effective date might also be the date of 
departure from a hospital, institution, or domiciliary.  
38 C.F.R. § 3.401(a)(2).  It is noted that the provisions of 
38 C.F.R. § 3.400(o)(2) are inapplicable to the veteran's 
claim as they apply only to claims for disability 
compensation, not pension.  Here again, VA received the 
veteran's claim for special monthly pension on January 17, 
1998.  A review of earlier communications from the appellant 
to VA did not indicate that he had previously claimed this 
benefit.  The Board has also considered the provisions of 
38 C.F.R. § 3.157(b), but they do not avail the veteran of an 
earlier effective date as the date.  The record contains no 
VA clinical records dated prior to January 17, 1998 showing 
entitlement to aid and attendance benefits.  Additionally, 
the date of receipt of evidence from a private physician is 
the determining factor in assigning an effective date.  
38 C.F.R. § 3.157(b)(2).

The appellant argues that special monthly pension benefits 
should be awarded from July 1996 as he was discharged from a 
medical facility at that time and was unable to file a claim 
prior to January 17, 1998 due to his medical condition and 
the fact that he was receiving therapy.  The record included 
evidence showing that he was treated at this facility on that 
date and returned to the Philippines in October 1996.  
However, he did not file a claim for aid and attendance 
benefits prior to January 17, 1998.  38 U.S.C. § 
5110(b)(3)(A).  For these reasons, the Board determines that 
the preponderance of the evidence is against the claim of 
entitlement to an effective date earlier than January 17, 
1998 for the grant of special monthly pension based on the 
need for regular aid and attendance.  Thus, an earlier 
effective date is not warranted.  




ORDER

An effective date earlier than January 17, 1998 for the grant 
of service connection for heart disease is denied.  

An effective date earlier than January 17, 1998 for the grant 
of special monthly pension based on the need for regular aid 
and attendance is denied.  



		
	K. B. Conner
	Acting Member, Board of Veterans' Appeals



 

